Citation Nr: 0120141	
Decision Date: 08/06/01    Archive Date: 08/14/01	

DOCKET NO.  98-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than December 26, 
1983, for a combined 100 percent schedular evaluation for 
service-connected organic brain syndrome (OBS) and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	K. M. Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which increased the rating for the 
veteran's service-connected OBS-PTSD from 70 to 100 percent, 
effective from  December 26, 1983.  The veteran appealed for 
an earlier effective date.  An April 2000 Board decision 
denied the appeal.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a November 
2000 joint motion, the parties (the appellant and the VA 
Secretary) requested that the Court vacate the Board decision 
and remand the case.  By a December 2000 order, the Court 
granted the joint motion.  The case was subsequently returned 
to the Board, and in April 2001, the veteran's attorney 
submitted a written statement to the Board. 


REMAND

In essence, this joint motion states that the Board decision 
failed to articulate the basis of the December 26, 1983, 
effective date for a combined 100 percent schedular 
evaluation for the veteran's service-connected OBS and PTSD, 
and failed to provide an adequate explanation that the RO's 
July 1989 rating decision denying an increased rating for OBS 
was final "in light of the VA RO's January 1997 discussion 
of these rating decisions." 

In support of the claim for an effective date earlier than 
December 26, 1983, for a 100 percent schedular evaluation for 
OBS-PTSD, the veteran's attorney asserts that the veteran's 
statement of July 15, 1981, should be accepted as the correct 
formal claim upon which to assign the proper effective date 
for the award of a 100 percent schedular evaluation for OBS-
PTSD.  (The record shows that the RO granted service 
connection for OBS in April 1984, effective from August 1982; 
service connection was subsequently granted for PTSD, and, as 
noted above, a combined rating of 100 percent for OBS-PTSD 
was granted effective from December 26, 1983.)  The attorney 
also argues that it was error for the RO to issue a combined 
evaluation for OBS-PTSD and that the reasoning behind the 
assignment of the December 26, 1983, effective date for a 100 
percent schedular evaluation for OBS-PTSD is unclear.  (The 
latter argument was also raised in the joint motion for 
remand-see above.)

In the judgment of the Board, the joint motion, Court order, 
and the argument presented on behalf of the veteran require 
additional development of the evidence.

The Board further notes that, in written argument submitted 
to the Board in April 2001, the veteran's attorney alleges 
that there was clear and unmistakable error (CUE) in the 
original rating decision of October 1969.  He asserts that 
the RO erroneously combined the ratings for the veteran's 
service-connected skull defect, seizure disorder, and 
residuals of shell fragment wounds of the left forearm and 
left scapula.  It is argued that because all separate 
service-connected disabilities arose out of a "single 
injury," the veteran's separately service-connected 
disabilities should have been rated part of a single 
inservice injury as secondary conditions in accord with 
38 C.F.R. § 3.310(a).  The attorney further contends that 
individual evaluations provided for the veteran's service-
connected shell fragment wounds failed to sufficiently 
identify the involved muscle groups and scars for each 
individual evaluation and that, under the circumstances 
presented at that time, it was error for the RO to have 
failed to have immediately considered an implied claim for a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  Collectively, this 
amounts to a claim of clear and unmistakable error in a prior 
final rating decision, which is intertwined with the earlier 
effective date claim in appellate status.  A favorable 
decision on the issue of clear and unmistakable error in an 
earlier rating decision would affect the issue of an earlier 
effective date presently on appeal because, if there was 
clear and unmistakable error in a prior rating decision, then 
that decision never became final.  Thus, consideration of the 
issue of entitlement to an effective date earlier than 
December 26, 1983, for a combined 100 percent schedular 
evaluation for service-connected OBS and PTSD must be 
deferred pending the adjudication of the raised CUE claim 
because it is inextricably intertwined with CUE claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994). 

The RO must also address the veteran's attorney argument that 
a statement submitted by the veteran in January 1972 
constituted a claim for TDIU, which was not adjudicated and, 
therefore, remains an open claim in accord with the Court's 
most recent decision in McGrath v, Gober, 14 Vet. App. 28 
(2000).  The RO must address this matter.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his attorney for the purpose of 
determining whether there is any 
additional relevant evidence available 
(i.e., VA medical records dated prior to 
December 26, 1983) that is not in the 
claims folder.  Any evidence that is 
secured should then be associated with 
the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Thereafter, the RO must adjudicate 
the claim of CUE in the initial October 
1969 rating decision and determine 
whether the veteran filed a claim for a 
TDIU prior to December 26, 1983, to 
include his January 1972 statement.  (The 
RO's attention is directed to the recent 
decision of McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000) regarding the latter 
issue.)  All indicated development must 
be accomplished. 

Thereafter, the RO must readjudicate the 
pending appellate issue of entitlement to 
an effective date earlier than December 
1983 for the award of a 100 percent 
rating for OBS-PTSD.  The RO must address 
all contentions raised by the veteran's 
attorney in written argument dated in 
April 2001.  

3.  If any benefit sought on appeal is 
not granted, the RO must prepare a 
supplemental statement of the case, which 
is responsive to the joint motion, to 
include providing the basis for the 
assignment of December 26, 1983, as the 
effective date for a combined 100 percent 
schedular evaluation for the veteran's 
service-connected OBS and PTSD; and 
provides adequate reasons and bases and a 
correct recitation of the applicable laws 
and regulations on each issue decided 
adversely to the veteran.  The veteran 
and attorney must be provided an 
opportunity to respond thereto.  
Thereafter, after compliance with all 
applicable appellate procedures, the case 
should be returned to the Board, if in 
order.  The veteran need not take any 
action until further notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




